Exhibit 3.1 ROSS MILLER Secretary of State Document Number 206 North Carson Street 20140718951-28 Carson City, Nevada 89701-4298 Filing Date and Time (775) 684-5708 10/17/2014 6:45 AM Website: www.nvsos.gov Entity Number E0530282014-3 Filed in the office of ARTICLES OF INCORPORATION /s/ Ross Miller (PURSUANT TO NRS 78) Ross Miller Secretary of State State of Nevada ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: ILLUMITRY CORP. 2. Registered Agent [X] Commercial Registered Agent BUSINESS FILINGS INCORPORATED for Service of Name Process [ ] Noncommercial Registered Agent OR [ ] Office or Position with Entity (check only one box) (name and address below) (name and address below) Nevada Address City Zip Code Nevada Mailing Address City Zip Code (if different from street address) 3. Authorized Stock: (number of shares Number of shares Number of shares corporation with par value: 75000000 Par value: $0.001 without par value: 0 authorized to issue) 4. Names & Addresses, 1. ARUSYAK SUKLASYAN of Board of Name Directors/Trustees: AYASA, 53 YEREVAN, ARM AR 0015 (attach additional page Street Address City State Zip Code if there is more than 3 directors/trustees 2. Name Street Address City State Zip Code 5. Purpose: (optional- The purpose of this Corporation shall be: see instructions) ANY LEGAL PURPOSE 6. Names, Address ARUSYAK SUKLASYAN X ARUSYAK SUKLASYAN and Signature of Name Signature Incorporator. (attach additional page AYASA, 53 YEREVAN, ARM AR 0015 if there is more than 1 Address City State Zip Code incorporator). 7. Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of /s/ BUSINESS FILINGS INCORPORATED 10/7/2014 Resident Agent: Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees.
